Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021and 02/17/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 05/16/2022. Claims 1, 9, 11-14, 16, and 17 have been amended. No new claim has been added.  Claims 18-20 have been canceled. The objection of the claims have been withdrawn in view of the applicant’s amendment. Claims 1-17 are pending.
Response to Arguments
The applicants’ arguments, filed on 05/16/2022, with respect to “Communication apparatus” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Previously used reference of Li et al. (US 20180049129, henceforth “Li”) is replaced with a new reference of Gulati et al. (US 20170215183, henceforth “Gulati”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) and in view of Gulati et al. (US 20170215183, henceforth “Gulati”).
Examiner’s note: in what follows, references are drawn to Hampel unless otherwise mentioned.
Regarding claim 1, Hampel teaches a communication apparatus comprising (FIGS. 7- 10, 143. FIG. 10 UE 135-m shows processor1020.): 
circuitry that transmits a negative acknowledgement by a sidelink in a case of failing to receive a packet transmitted from a transmission terminal by the sidelink (Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. D2D communication is equivalent to a sidelink communication. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131].), and
 transmits information for imposing restrictions (Aspects of the disclosure are initially described in the context of a wireless communication system. Examples are then described in which a the device that sends the silencing signal is the transmitting device or the receiving device of the critical communications (e.g., FIGS. 1-21). Aspects of the disclosure are further illustrated by and described with reference to apparatus diagrams, system diagrams, and flowcharts that relate to UE silencing based on transmission failure in shared spectrum. Other examples are then described in which a wireless device performs a CCA, transmits a silencing signal, and switches to managed spectrum (e.g., FIGS. 1-2 and 22-34), see [0081]. FIG. 3 illustrates an example of timing diagram 300 for UE silencing based on transmission failure in shared spectrum… However, if wireless device 135-f does not receive the data (e.g. in subframe 315-b), it may then transmit a NACK 330 to wireless device 135-e. After reception of the NACK 330, or if no ACK is received, wireless device 135-e may transmit a silencing signal 335 in the managed band 310 at the beginning of subsequent subframe 315-c, followed by transmission 320-c (also in the managed band 310)…UE 115-b may transmit and receive during unrestricted time period 340 in the managed band 310. However, UE 115-b may also listen for control information and silencing signal 335 at the start of each subframe 315, see [0112]-[0114]. FIG. 6, In some cases, at step 615, wireless device 135-k may transmit a NACK to wireless device 135-l to indicate that the transmission was not received. In other cases a silencing signal may serve to indicate the transmission failure…Prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0131]-[0133]. FIG. 7 shows a block diagram of a wireless device 700 that supports UE silencing based on transmission failure in shared spectrum… The receiver 705 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to UE silencing based on transmission failure in shared spectrum, etc.), see [0134]-[0135]. FIG. 34 shows a flowchart illustrating a method 3400 for UE silencing based on CCA in shared spectrum…The DL transmissions described herein may also be called forward link transmissions while the UL transmissions may also be called reverse link transmissions. Each communication link described herein including, for example, wireless communications system 100 and 200 of FIGS. 1 and 2 may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies). Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc. The communication links described herein (e.g., communication links 125 of FIG. 1) may transmit bidirectional communications using FDD (e.g., using paired spectrum resources) or TDD operation (e.g., using unpaired spectrum resources), see [0285]-[0297]. The missing/crossed out limitations will be discussed in view of Gulati.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) transmits information for imposing restrictions on an operation of a peripheral terminal by a second sidelink along with the negative acknowledgement. However, Gulati discloses the missing/crossed limitations comprising: (1) transmits information for imposing restrictions on an operation of a peripheral terminal by a second sidelink along with the negative acknowledgement (FIG. 5, the receiving UE 564 may send an ACK/NACK transmission 520 to the transmitting UE 566 in response to the unicast sidelink communication 510 in subframe n+4 as illustrated in FIGS. 6 and 7. That is, RBs used for ACK/NACK transmission(s) 520 by the receiving UE 564 may be frequency division multiplexed with the RBs for the SC pool 602 and data pool 604 used for unicast sidelink communications 510. In addition, multiple ACK/NACK transmissions may be mapped to the same RBs and may be code division multiplexed (e.g. similar to PUCCH multiplexing using orthogonal shifts of a base sequence and/or a cover sequence). In an aspect, the ACK/NACK transmission 520 may be interleaved with a unicast sidelink communication transmitted from the receiving UE 564 to the transmitting UE 566, see [0063]. In another aspect, the UEs 564, 566 may exchange information 540 related to the RBs and/or the code division multiplexing used for the ACK/NACK transmission(s) 520 when unicast communication is setup between the UEs 564, 566. Additionally and/or alternatively, the UEs 564, 566 may exchange information 550 with each other or with the eNB 562 to ensure that the RBs are properly configured for the ACK/NACK transmission(s) 520. In an aspect, the RBs used for the ACK/NACK transmission(s) 520 may be link specific, see [0065]. Optionally, the ACK/NACK transmission 520 may be multiplexed with the unicast sidelink communication being transmitted by the receiving UE 564. The SC information included in a unicast sidelink communication transmitted by the receiving UE 564 may include a two bit value to indicate the presence or absence of an ACK and/or a NACK (e.g., the ACK/NACK transmission 520 is multiplexed with the unicast sidelink communication). For example, a two bit value of “00” may be used to indicate that neither an ACK nor a NACK are included in the transmission. A two bit value of “01” may be used to indicate the presence of an ACK and an absence of a NACK, and a two bit value of “10” may be used to indicate the presence of a NACK and an absence of an ACK. The transmitting UE 566 may determine which RBs are being used to transmit the ACK and/or NACK, and if the ACK and/or NACK are multiplexed with a unicast sidelink communication from the receiving UE 564 based on information 540 (e.g., related to the RBs) that is exchanged during unicast sidelink communication setup between the UEs 564, 566 or by exchanging information 550, 530 with the eNB 562, see [0068]. This technique is used to transmit information for imposing restrictions on an operation of a peripheral terminal by a second sidelink along with the negative acknowledgement.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings Gulati in order to make a more effective apparatus by enabling HARQ feedback for unicast sidelink communications that improves the spectral efficiency and also enables better radio resource utilization for the network, see (Gulati, [abstract]).
Regarding claim 2, Hampel and Gulati teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for stopping transmission of another packet by the peripheral terminal (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133].).
Regarding claim 3, Hampel and Gulati teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a resource for which transmission of the another packet should be stopped (A subframe may refer to a division of a frame of the wireless communications system 100. A frame may refer to a discrete set of physical resources that may be used to communicate data using the wireless communications system 100. A frame may include both time domain resources and frequency domain resources, see [0085]. UEs 115 may include a UE communication silencing manager 116, which may identify resources for an UL transmission associated with a first RAT operating in a managed RF spectrum band, receive a silencing signal in the managed RF spectrum band for a time period including the identified resources, where the silencing signal is based on a determination that a transmission in a shared RF spectrum band has failed, and where a second RAT operating in the shared RF spectrum band is synchronized with the first RAT operating in the managed RF spectrum band, and suspend transmission in the managed RF spectrum band during the time period based on the silencing signal, see [0089]. FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133].).
Regarding claim 4, Hampel and Gulati teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing the peripheral terminal that should stop transmission of the another packet (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. FIG. 10 shows a diagram of a system 1000 including a device that supports UE silencing based on transmission failure in shared spectrum. The transceiver 1025 may communicate bi-directionally, via one or more antennas, wired, or wireless links, with one or more networks, as described above. For example, the transceiver 1025 may communicate bi-directionally with a base station 105 or a UE 115. The transceiver 1025 may also include a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas, see [0157]-[0160]. So, the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing the peripheral terminal that should stop transmission of the another packet.).
Regarding claim 9, Hampel and Gulati  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein circuitry transmits information for causing the peripheral terminal to transmit the negative acknowledgement by (FIG. 5, the receiving UE 564 may send an ACK/NACK transmission 520 to the transmitting UE 566 in response to the unicast sidelink communication 510 in subframe n+4 as illustrated in FIGS. 6 and 7. That is, RBs used for ACK/NACK transmission(s) 520 by the receiving UE 564 may be frequency division multiplexed with the RBs for the SC pool 602 and data pool 604 used for unicast sidelink communications 510. In addition, multiple ACK/NACK transmissions may be mapped to the same RBs and may be code division multiplexed (e.g. similar to PUCCH multiplexing using orthogonal shifts of a base sequence and/or a cover sequence). In an aspect, the ACK/NACK transmission 520 may be interleaved with a unicast sidelink communication transmitted from the receiving UE 564 to the transmitting UE 566, see [0063]. In another aspect, the UEs 564, 566 may exchange information 540 related to the RBs and/or the code division multiplexing used for the ACK/NACK transmission(s) 520 when unicast communication is setup between the UEs 564, 566. Additionally and/or alternatively, the UEs 564, 566 may exchange information 550 with each other or with the eNB 562 to ensure that the RBs are properly configured for the ACK/NACK transmission(s) 520. In an aspect, the RBs used for the ACK/NACK transmission(s) 520 may be link specific, see [0065]. Optionally, the ACK/NACK transmission 520 may be multiplexed with the unicast sidelink communication being transmitted by the receiving UE 564. The SC information included in a unicast sidelink communication transmitted by the receiving UE 564 may include a two bit value to indicate the presence or absence of an ACK and/or a NACK (e.g., the ACK/NACK transmission 520 is multiplexed with the unicast sidelink communication). For example, a two bit value of “00” may be used to indicate that neither an ACK nor a NACK are included in the transmission. A two bit value of “01” may be used to indicate the presence of an ACK and an absence of a NACK, and a two bit value of “10” may be used to indicate the presence of a NACK and an absence of an ACK. The transmitting UE 566 may determine which RBs are being used to transmit the ACK and/or NACK, and if the ACK and/or NACK are multiplexed with a unicast sidelink communication from the receiving UE 564 based on information 540 (e.g., related to the RBs) that is exchanged during unicast sidelink communication setup between the UEs 564, 566 or by exchanging information 550, 530 with the eNB 562, see [0068]. This technique is used to transmit information for imposing restrictions on an operation of a peripheral terminal by a second sidelink along with the negative acknowledgement.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings Gulati in order to make a more effective apparatus by enabling HARQ feedback for unicast sidelink communications that improves the spectral efficiency and also enables better radio resource utilization for the network, see (Gulati, [abstract]).
Regarding claim 14, Hampel teaches a communication apparatus comprising (FIGS. 7- 9, 14): 
circuitry that transmits a negative acknowledgement by a sidelink in a case of failing to receive a packet transmitted from a transmission terminal by the sidelink (Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. D2D communication is equivalent to a sidelink communication. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131].), and
transmits information for controlling retransmission of the packet (Aspects of the disclosure are initially described in the context of a wireless communication system. Examples are then described in which a the device that sends the silencing signal is the transmitting device or the receiving device of the critical communications (e.g., FIGS. 1-21). Aspects of the disclosure are further illustrated by and described with reference to apparatus diagrams, system diagrams, and flowcharts that relate to UE silencing based on transmission failure in shared spectrum. Other examples are then described in which a wireless device performs a CCA, transmits a silencing signal, and switches to managed spectrum (e.g., FIGS. 1-2 and 22-34), see [0081].  In a mission-critical application, a wireless device may use a shared band for an initial sequence of transmissions of a packet. Based on acknowledgement (ACK) feedback from the receiver, the transmitter may determine if the transmission sequence had failed. The transmitter may then conduct retransmissions in a managed band, see [0079]. FIG. 3 illustrates an example of timing diagram 300 for UE silencing based on transmission failure in shared spectrum…UE 115-b may transmit and receive during unrestricted time period 340 in the managed band 310. However, UE 115-b may also listen for control information and silencing signal 335 at the start of each subframe 315, see [0112]-[0114]. FIG. 6, prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band at step 630, see [0132]-[0133]. FIG. 7 shows a block diagram of a wireless device 700 that supports UE silencing based on transmission failure in shared spectrum… The receiver 705 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to UE silencing based on transmission failure in shared spectrum, etc.), see [0134]-[0135]. The control information is associated with various information channels. Examiner interpreted that information channels carry information for controlling retransmission of the packet along with the negative acknowledgement. FIG. 34 shows a flowchart illustrating a method 3400 for UE silencing based on CCA in shared spectrum…The DL transmissions described herein may also be called forward link transmissions while the UL transmissions may also be called reverse link transmissions. Each communication link described herein including, for example, wireless communications system 100 and 200 of FIGS. 1 and 2 may include one or more carriers, where each carrier may be a signal made up of multiple sub-carriers (e.g., waveform signals of different frequencies). Each modulated signal may be sent on a different sub-carrier and may carry control information (e.g., reference signals, control channels, etc.), overhead information, user data, etc. The communication links described herein (e.g., communication links 125 of FIG. 1) may transmit bidirectional communications using FDD (e.g., using paired spectrum resources) or TDD operation (e.g., using unpaired spectrum resources), see [0285]-[0297]. The operations performed at step 630 is equivalent to a retransmission of the packet and Tx silencing signal contains the required information. The missing/crossed out limitations will be discussed in view of Gulati.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) transmits information for controlling retransmission of the packet by the transmission terminal by the sidelink along with the negative acknowledgement. However, Gulati discloses the missing/crossed limitations comprising: (1) transmits information for controlling retransmission of the packet by the transmission terminal by the sidelink along with the negative acknowledgement (FIG. 5, the receiving UE 564 may send an ACK/NACK transmission 520 to the transmitting UE 566 in response to the unicast sidelink communication 510 in subframe n+4 as illustrated in FIGS. 6 and 7. That is, RBs used for ACK/NACK transmission(s) 520 by the receiving UE 564 may be frequency division multiplexed with the RBs for the SC pool 602 and data pool 604 used for unicast sidelink communications 510. In addition, multiple ACK/NACK transmissions may be mapped to the same RBs and may be code division multiplexed (e.g. similar to PUCCH multiplexing using orthogonal shifts of a base sequence and/or a cover sequence). In an aspect, the ACK/NACK transmission 520 may be interleaved with a unicast sidelink communication transmitted from the receiving UE 564 to the transmitting UE 566, see [0063]. In another aspect, the UEs 564, 566 may exchange information 540 related to the RBs and/or the code division multiplexing used for the ACK/NACK transmission(s) 520 when unicast communication is setup between the UEs 564, 566. Additionally and/or alternatively, the UEs 564, 566 may exchange information 550 with each other or with the eNB 562 to ensure that the RBs are properly configured for the ACK/NACK transmission(s) 520. In an aspect, the RBs used for the ACK/NACK transmission(s) 520 may be link specific, see [0065]. Optionally, the ACK/NACK transmission 520 may be multiplexed with the unicast sidelink communication being transmitted by the receiving UE 564. The SC information included in a unicast sidelink communication transmitted by the receiving UE 564 may include a two bit value to indicate the presence or absence of an ACK and/or a NACK (e.g., the ACK/NACK transmission 520 is multiplexed with the unicast sidelink communication). For example, a two bit value of “00” may be used to indicate that neither an ACK nor a NACK are included in the transmission. A two bit value of “01” may be used to indicate the presence of an ACK and an absence of a NACK, and a two bit value of “10” may be used to indicate the presence of a NACK and an absence of an ACK. The transmitting UE 566 may determine which RBs are being used to transmit the ACK and/or NACK, and if the ACK and/or NACK are multiplexed with a unicast sidelink communication from the receiving UE 564 based on information 540 (e.g., related to the RBs) that is exchanged during unicast sidelink communication setup between the UEs 564, 566 or by exchanging information 550, 530 with the eNB 562, see [0068]. This technique is used to transmit information for imposing restrictions on an operation of a peripheral terminal by a second sidelink along with the negative acknowledgement.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings Gulati in order to make a more effective apparatus by enabling HARQ feedback for unicast sidelink communications that improves the spectral efficiency and also enables better radio resource utilization for the network, see (Gulati, [abstract]).
Claims 5, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Li et al. (US 20180049129, henceforth “Li”).
Regarding claim 5, Hampel and Gulati teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a priority of the another packet that should be stopped from being transmitted. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a priority of the another packet that should be stopped from being transmitted (On the right side of the diagram 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal. In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. According to another example, a larger dynamic CTS transmit power scaling parameter can be assigned to the sidelink receiver by the sidelink transmitter if the sidelink transmitter desires less spatial reuse in a current slot or TTI due to higher traffic priority associated with data packets to be transmitted in a data channel, see [0106]. According to some aspects, when the transmitting device is a scheduling entity, the method may include determining the value of the dynamic CTS transmit power scaling parameter based on at least one of a use case, priority, quality of service (QoS), or buffer status, see [0129].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 6, Hampel and Gulati teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. A macro cell generally covers a relatively large geographic area. A small cell is a lower-powered base stations, as compared with a macro cell, that may operate in the same or different (e.g., managed or licensed, shared or unlicensed, etc.) frequency bands as macro cells. Small cells may include pico cells, femto cells, and micro cells according to various examples. A pico cell, for example, may cover a small geographic area and may allow unrestricted access by UEs with service subscriptions with the network provider. A femto cell may also cover a small geographic area (e.g., a home) and may provide restricted access by UEs having an association with the femto cell, see [0295]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a geographic area for which transmission of the another packet should be stopped. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a geographic area for which transmission of the another packet should be stopped (On the right side of the diagram 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal. In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. The various objectives and/or use cases may, for example, relate to increasing or decreasing spatial reuse in a geographic area around the sidelink receiver, and/or adjusting interference protection zones in a geographic area around the sidelink receiver, for example, in response to changes in reliability requirements, traffic priority, and/or buffer status for data packets being sent to the sidelink receiver. In other words this may allow for a changing of the CTS channel power, relative to a power that would be obtained as a function of the pre-assigned constant parameter for CTS power control stored at the sidelink receiver device and the received RTS channel power, to dynamically increase or decrease a size of a CTS channel interference protection zone, see [0120].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 7, Hampel and Gulati teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for (The silencing signal 435 may also be received by wireless device 135-h. In some cases, wireless device 135-h may treat the reception of the silencing signal 435 as an indicator to use the managed band 410 for reception 430. In some cases, if wireless device 135-h does not receive the silencing signal 435, wireless device 135-h may power down the receiver in managed band 410 for the remainder of the subframe 415, which may conserve power, see [0122]. FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling transmission power used for transmission of another packet by the peripheral terminal. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling transmission power used for transmission of another packet by the peripheral terminal (According to some aspects, an first device may configure a second device, such as a sidelink receiver, so that an interference protection zone (e.g., a CTS channel interference protection zone) surrounding the second device may be dynamically adjusted in size based, for example, on various objectives and/or use cases recognized by the first device. The interference protection zone may be, for example, an area surrounding the second device, within which neighboring devices may be silenced. Changes to the interference protection zone may be achieved, for example, by providing the second device with a dynamic clear-to-send (CTS) transmit power scaling parameter that is different from a pre-assigned constant parameter for CTS power control stored at the second device (e.g., pre-stored at the sidelink receiver). The CTS transmit power scaling parameter may be provided to the second device by the first device., see [0030].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 8, Hampel and Gulati  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The silencing signal comprises a multi-tone orthogonal frequency division multiplexing (OFDM) signal, a pseudo-noise (PN) signal, or a constant amplitude zero autocorrelation (CAZAC) signal, see [0115]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling a multiplexing scheme used for transmission of another packet by the peripheral terminal. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling a multiplexing scheme used for transmission of another packet by the peripheral terminal (FIG. 7 is a diagram 700 illustrating a sidelink-centric subframe according to some aspects of the present disclosure.  It is noted that the control channel 702 may use frequency division multiplexing (FDM) to multiplex one or more sidelinks in addition to one or more nominal uplinks (e.g., an uplink from a UE to an eNB) within a single TTI, frame, subframe, predetermined period, see [0075].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Choi et al. (US 20200213058, henceforth “Choi”).
Regarding claim 10, Hampel and Gulati  teach all the claim limitations of claim 9 above; and Hampel further teaches wherein the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Choi.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using a same resource as the communication apparatus. However, Choi discloses the missing/crossed limitations comprising: (1) the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using a same resource as the communication apparatus (FIG. 13A, PDSCHs including the same content are transmitted in the same resource by using multiple beams, and resources to be used for reporting PDSCH HARQ ACK/NACKs through BPLs, respectively, are also identical. Specifically, a PDSCH 1330 may be transmitted through the same resource by using multiple beams and an ACK/NACK relating to the PDSCH 1330 may be transmitted on a PUCCH 1340 through a beam 1350 corresponding to a beam having been used to receive the PDSCH 1330, see [0119].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Choi in order to make a more effective apparatus by using resources efficiently, see (Choi, [0125].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Zhu et al. (US 20160119762, henceforth “Zhu”).
Regarding claim 11, Hampel and Gulati  teach all the claim limitations of claim 1 above; and Hampel further teaches  wherein the circuitry transmits the negative acknowledgement with FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Zhu.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits the negative acknowledgement with a resource associated with the packet that has failed to be received. However, Zhu  discloses the missing/crossed limitations comprising: (1) the control unit transmits the negative acknowledgement with a resource associated with the packet that has failed to be received (UEs that successfully decode the multicast/broadcast data transmission packet will not ACK, and UEs that fail to decode the multicast/broadcast data transmission packet will send a NACK on the same ACK/NACK resource according to an implicit mapping rule on the first control channel element (CCE) index in the PDCCH associated with the G-RNTI. The ACK/NACK resource may be associated with a PDCCH used for scheduling the multicast/broadcast data transmission, see [0160]. So, the control unit transmits the negative acknowledgement with a resource associated with the packet that has failed to be received.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Zhu in order to make a more effective apparatus by transmiting to a single UE 206 to increase the data rate or to multiple UEs 206 to increase the overall system capacity, see (Zhu, [0063].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Mauchly et al. (US 20100125768 henceforth “Mauchly”).
Regarding claim 12, Hampel and Gulati  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the circuitry transmits FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Mauchly.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits identification information of the packet that has failed to be received in association with the negative acknowledgement. However, Mauchly discloses the missing/crossed limitations comprising: (1) the control unit transmits identification information of the packet that has failed to be received in association with the negative acknowledgement (FIG. 6, when at 430 it is determined that the packet is not a required reference frame packet, then at 470, the MCU determines if all destination devices ACK'd the packet and if so, sends an ACK to the source device, and otherwise sends a NACK with a packet sequence identifier for that packet to the source device, see [0037].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Mauchly in order to make a more effective apparatus by achieving improved error resilience, see (Mauchly, [0015].).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Park et al. (US 20200044785 henceforth “Park”).
Regarding claim 13, Hampel and Gulati  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the circuitry transmits, FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. Prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink. However, Park  discloses the missing/crossed limitations comprising: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink (FIG. 3, when the base station transmits a UL scheduling grant, a DL control signal, or DL data to the UE in the slot n 302, the UE may receive the UL scheduling grant, the DL control signal, or the DL data in the slot n 304. The UE may receive the first signal later by a propagation delay T.sub.P 310 than a time when the base station transmits the first signal. When the UE transmits the second signal to the base station, the UE may transmit a HARQ ACK/NACK regarding UL data or DL data at a timing 306 preceding the slot (n+4) 308 for the first signal received by the UE by a timing advance T.sub.A 312, such that the second signal may arrive at the base station at a particular time, see [0100].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Park in order to make a more effective apparatus by improving data reception performance, see (Park, [0052].).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Wang et al. (US 20200092692, henceforth “Wang”).
Regarding claim 15, Hampel and Gulati teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for controlling the retransmission of the packet by the transmission terminal includes (FIG. 6, prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for controlling the retransmission of the packet by the transmission terminal includes information indicating a required QoS level of the packet to be retransmitted. However, Wang  discloses the missing/crossed limitations comprising: (1) the information for controlling the retransmission of the packet by the transmission terminal includes information indicating a required QoS level of the packet to be retransmitted (FIG. 7 in S702, the eNB configures the sidelink bearer establishment for the UE1 according to the QoS requirement, and configures corresponding sidelink retransmission configuration information for this sidelink bearer, see [0177].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Wang in order to make a more effective apparatus by improving the reliability and security of the V2X communication service, see (Wang, [0086].).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”), Wang et al. (US 20200092692, henceforth “Wang”) and further in view of Choi et al. (US 20140140296, henceforth “Choi”).
Regarding claim 16, Hampel, Gulati and Wang teach all the claim limitations of claim 15 above; and Hampel further teaches wherein the circuitry transmits a plurality of the negative acknowledgements (FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Choi.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits a plurality of the negative acknowledgements using a resource of a pattern according to the information indicating the required QoS level of the packet. However, Choi  discloses the missing/crossed limitations comprising: (1) the control unit transmits a plurality of the negative acknowledgements using a resource of a pattern according to the information indicating the required QoS level of the packet (In order to control the data transmission of the P2P communication link based upon the priority level (or QoS (Quality of Service) level), the peer devices of the P2P communication link may transmit ACK/NACK signals by using time-frequency resource units (ref FIG. 2 and FIG. 4), which are tied to (or connected to) the priority level (or QoS level) of the corresponding link, see [0127].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Choi in order to make a more effective apparatus by more effectively performing feedback of a NACK signal, see (Choi, [0155].).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Gulati et al. (US 20170215183, henceforth “Gulati”) and further in view of Park et al. (US 20200044785 henceforth “Park”).
Regarding claim 17, Hampel and Gulati teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the circuitry transmits information requesting control of the retransmission of the packet by  (FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. Prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink. However, Park  discloses the missing/crossed limitations comprising: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink (FIG. 3, when the base station transmits a UL scheduling grant, a DL control signal, or DL data to the UE in the slot n 302, the UE may receive the UL scheduling grant, the DL control signal, or the DL data in the slot n 304. The UE may receive the first signal later by a propagation delay T.sub.P 310 than a time when the base station transmits the first signal. When the UE transmits the second signal to the base station, the UE may transmit a HARQ ACK/NACK regarding UL data or DL data at a timing 306 preceding the slot (n+4) 308 for the first signal received by the UE by a timing advance T.sub.A 312, such that the second signal may arrive at the base station at a particular time, see [0100].). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Park in order to make a more effective apparatus by improving data reception performance, see (Park, [0052].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464